DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samson Yu on 8/12/2022.

	The Application has been amended as follows:
	In The Claims:

11. (Currently Amended) A chip, configured to store a program, the program being configured to control the robot based on a grid map and execute the steps in accordance with claims 1 and 2.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for monitoring a pet by a robot based on a grid map, comprising:
Step 1: determining according to the grid map constructed by the robot, a present position point of the robot and a grid cell corresponding toe the present position point of the robot, in the grid map;
Step 2: determining a mutual position relationship between the pet and the robot based on wireless communication between a wireless signal device on the robot and a wireless signal device on the pet, and determining according to the mutual position relationship, a present position point of the pet and a grid cell corresponding to the present position point of the pet;
Step 3: judging whether there is an obstacle cell or not in grid cells, in a preset range covered by a shooting angle of a camera through which the robot monitors the pet, and between the grid cell where the robot is located and the grid cell where the pet is located,
when a judging result in Step 3 is NO, keeping a shooting direction of the camera of the robot facing to the pet and re-executing Step 2, and
when the judging result in Step 3 is YES, entering Step 4;
Step 4: determining a preset region taking the grid cell where the pet is located as a center point, determining passed cells as monitoring cells to be determined one by one from short to long distance relationships between the passed cells in the preset region and the robot, judging whether there is an obstacle cell or not in a straight grid path between the monitoring cell to be determined and the grid cell where the pet is located,
when a judging result in Step 4 is NO, determining the monitoring cell to be determined as a monitoring cell and entering Step 5, 
when the judging result in Step 4 is YES, judging whether a next passed cell is farthest from the robot or not, 
when a judging result is that the next passed cell is not farthest from the robot, re- executing Step 4, and 
when the judging result is that the next passed cell is farthest from the robot, directly determining the next passed cell as the monitoring cell and entering Step 5; and
Step 5: controlling the robot to walk from the present position point to the monitoring cell to monitor the pet, 
wherein the obstacle cell is a corresponding grid cell where the robot detects an obstacle, and the passed cell is a grid cell that the robot has passed.
Zhu et al. (US 2022/0206505), Wu et al. (US 2022/0022716), Wei et al. (US 2021/0278857), and Liu et al. (US 2021/0154835) are the closest prior art relating to the Applicant's claimed invention. 
Zhu discloses a method for generating a geometric folding full coverage path for a robot is provided. A conventional full coverage path planning algorithm is based on a zigzag pattern, a spiral pattern or a combination thereof. A traversal order is restricted by a linear traversal manner or a traversal manner from inside to outside and therefore lacks flexibility. In the method, a geometric folding operation is used to generate a full coverage path pattern for the robot, referred to as a geometric folding path pattern. The full coverage path has a flexible traversal order. A representation method for the geometric folding path pattern is modeled in the method, and subsequently the method for randomly generating the geometric folding full coverage path and a search method for a geometric folding path within a constraint of passing through specified points in a given order are provided.
Wu discloses a detection method, a mobile robot and a storage medium belong to the technology field of the intelligent robot. The method applied to the mobile robot includes: obtaining a first region environment map through the detection sensor detecting the region environment; generating a detection target point based on the first region environment map; generating a first detection path based on the detection target point; obtaining a second region environment map through the detection sensor detecting the region environment during a movement according to the first detection path; in response to detecting that path detection executed by the mobile robot is over, generating the first detection path based on the second region environment map, determining a third region environment map according to the first detection path; loop executing an operation of determining the region environment map until the mobile robot detects that the entire region environment map is drawn.
Wei discloses the present teaching relates to method, system, medium, and implementations for robot path planning. Depth data of obstacles, acquired by depth sensors deployed in a 3D robot workspace and represented with respect to a sensor coordinate system, is transformed into depth data with respect to a robot coordinate system. The 3D robot workspace is discretized to generate 3D grid points representing a discretized 3D robot workspace. Based on the depth data with respect to the robot coordinate system, binarized values are assigned to at least some of 3D grid points to generate a binarized representation for the obstacles present in the 3D robot workspace. With respect to one or more sensing points associated with a part of a robot, it is determined whether the part is to collide with any obstacle. Based on the determining, a path is planned for the robot to move along while avoiding any obstacle.
Liu discloses the present disclosure provides a robot path planning method as well as an apparatus and a robot using the same. The method includes: obtaining a grid map and obtaining a position of obstacle and a position of track in the grid map; determining a cost of grids of the grid map based on the position of obstacle and the position of track; generating a grid cost map based on the cost of the grids and the grid map; and planning a global path of the robot from a current position to a destination position based on the grid cost map. In this manner, it effectively integrates free navigation and track navigation, thereby improving the flexibility of obstacle avoidance and ensuring the safety of obstacle avoidance of the robot.
The prior art do not disclose or render obvious the amended features.

With respect to claim 10, the prior art of record fails to disclose singly or incombination or render obvious a chip, configured to store a program, the program being configured to control the robot based on a grid map and execute the steps in accordance with claim 1.
Zhu et al. (US 2022/0206505), Wu et al. (US 2022/0022716), Wei et al. (US 2021/0278857), and Liu et al. (US 2021/0154835) are the closest prior art relating to the Applicant's claimed invention. 
Zhu discloses a method for generating a geometric folding full coverage path for a robot is provided. A conventional full coverage path planning algorithm is based on a zigzag pattern, a spiral pattern or a combination thereof. A traversal order is restricted by a linear traversal manner or a traversal manner from inside to outside and therefore lacks flexibility. In the method, a geometric folding operation is used to generate a full coverage path pattern for the robot, referred to as a geometric folding path pattern. The full coverage path has a flexible traversal order. A representation method for the geometric folding path pattern is modeled in the method, and subsequently the method for randomly generating the geometric folding full coverage path and a search method for a geometric folding path within a constraint of passing through specified points in a given order are provided.
Wu discloses a detection method, a mobile robot and a storage medium belong to the technology field of the intelligent robot. The method applied to the mobile robot includes: obtaining a first region environment map through the detection sensor detecting the region environment; generating a detection target point based on the first region environment map; generating a first detection path based on the detection target point; obtaining a second region environment map through the detection sensor detecting the region environment during a movement according to the first detection path; in response to detecting that path detection executed by the mobile robot is over, generating the first detection path based on the second region environment map, determining a third region environment map according to the first detection path; loop executing an operation of determining the region environment map until the mobile robot detects that the entire region environment map is drawn.
Wei discloses the present teaching relates to method, system, medium, and implementations for robot path planning. Depth data of obstacles, acquired by depth sensors deployed in a 3D robot workspace and represented with respect to a sensor coordinate system, is transformed into depth data with respect to a robot coordinate system. The 3D robot workspace is discretized to generate 3D grid points representing a discretized 3D robot workspace. Based on the depth data with respect to the robot coordinate system, binarized values are assigned to at least some of 3D grid points to generate a binarized representation for the obstacles present in the 3D robot workspace. With respect to one or more sensing points associated with a part of a robot, it is determined whether the part is to collide with any obstacle. Based on the determining, a path is planned for the robot to move along while avoiding any obstacle.
Liu discloses the present disclosure provides a robot path planning method as well as an apparatus and a robot using the same. The method includes: obtaining a grid map and obtaining a position of obstacle and a position of track in the grid map; determining a cost of grids of the grid map based on the position of obstacle and the position of track; generating a grid cost map based on the cost of the grids and the grid map; and planning a global path of the robot from a current position to a destination position based on the grid cost map. In this manner, it effectively integrates free navigation and track navigation, thereby improving the flexibility of obstacle avoidance and ensuring the safety of obstacle avoidance of the robot.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a chip, configured to store a program, the program being configured to control the robot based on a grid map and execute the steps in accordance with claims 1 and 2.
Zhu et al. (US 2022/0206505), Wu et al. (US 2022/0022716), Wei et al. (US 2021/0278857), and Liu et al. (US 2021/0154835) are the closest prior art relating to the Applicant's claimed invention. 
Zhu discloses a method for generating a geometric folding full coverage path for a robot is provided. A conventional full coverage path planning algorithm is based on a zigzag pattern, a spiral pattern or a combination thereof. A traversal order is restricted by a linear traversal manner or a traversal manner from inside to outside and therefore lacks flexibility. In the method, a geometric folding operation is used to generate a full coverage path pattern for the robot, referred to as a geometric folding path pattern. The full coverage path has a flexible traversal order. A representation method for the geometric folding path pattern is modeled in the method, and subsequently the method for randomly generating the geometric folding full coverage path and a search method for a geometric folding path within a constraint of passing through specified points in a given order are provided.
Wu discloses a detection method, a mobile robot and a storage medium belong to the technology field of the intelligent robot. The method applied to the mobile robot includes: obtaining a first region environment map through the detection sensor detecting the region environment; generating a detection target point based on the first region environment map; generating a first detection path based on the detection target point; obtaining a second region environment map through the detection sensor detecting the region environment during a movement according to the first detection path; in response to detecting that path detection executed by the mobile robot is over, generating the first detection path based on the second region environment map, determining a third region environment map according to the first detection path; loop executing an operation of determining the region environment map until the mobile robot detects that the entire region environment map is drawn.
Wei discloses the present teaching relates to method, system, medium, and implementations for robot path planning. Depth data of obstacles, acquired by depth sensors deployed in a 3D robot workspace and represented with respect to a sensor coordinate system, is transformed into depth data with respect to a robot coordinate system. The 3D robot workspace is discretized to generate 3D grid points representing a discretized 3D robot workspace. Based on the depth data with respect to the robot coordinate system, binarized values are assigned to at least some of 3D grid points to generate a binarized representation for the obstacles present in the 3D robot workspace. With respect to one or more sensing points associated with a part of a robot, it is determined whether the part is to collide with any obstacle. Based on the determining, a path is planned for the robot to move along while avoiding any obstacle.
Liu discloses the present disclosure provides a robot path planning method as well as an apparatus and a robot using the same. The method includes: obtaining a grid map and obtaining a position of obstacle and a position of track in the grid map; determining a cost of grids of the grid map based on the position of obstacle and the position of track; generating a grid cost map based on the cost of the grids and the grid map; and planning a global path of the robot from a current position to a destination position based on the grid cost map. In this manner, it effectively integrates free navigation and track navigation, thereby improving the flexibility of obstacle avoidance and ensuring the safety of obstacle avoidance of the robot.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190286145 A1	LaFary; Matthew et al.
US 20170166299 A1	FUJIMURA; RYOTA et al.
US 20170131721 A1	KWAK; No San et al.
US 20170057087 A1	LEE; Jin Han

Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/13/2022